Title: From Thomas Jefferson to Andrew Ellicott, 24 February 1802
From: Jefferson, Thomas
To: Ellicott, Andrew


          
            Dear Sir
            Washington Feb. 24. 1802.
          
          On reciept of your favor of Feb. 14. 1802. I immediately referred it to the Secretary of the treasury to know whether the conditions you proposed were practicable? I now inclose you his answer, stating that all are, except that of residence at the seat of the national government. you will see that his reasons are derived from the express injunctions of the law, with which we have not authority to dispense. I am in hopes that this can be yielded on your part. be so good as to let me know; and still to consider the injunction of secrecy as remaining.
          I think while you were employed here, you made an Almanac for this latitude, in which I presume were inserted the rising & setting of the sun calculated for the latitude. having no meridian to set our instruments, I have usually observed the rising & setting of the sun by the clock, and taken the mean for the true noon, which would do pretty well were the sensible Horizon to East & West equally raised above the true. but this operation requiring two observations, I am often disappointed by clouds, by company at sunset, & sometimes by forgetting. for common purposes the true moment of sunrising or setting would answer. can your almanac be now got any where? did you make & preserve any observations on the elevation of the sensible horizon here, & particularly as seen from the President’s house? Accept my salutations & best wishes.
          
            Th: Jefferson
          
        